Explanations of vote
The next item is the explanations of vote.
Madam President, it did not take very long for us to get back to business as usual. In the run-up to the Irish referendum there were no end of reports saying 'please don't publish this until after the Irish have voted'. As soon as the ballots were safely counted, we have gone back to our agenda of harmonising policy, particularly in the field of militarisation and justice and home affairs.
The last time we met in this Chamber as an Assembly, speaker after speaker spoke about respecting the Irish vote, 'but ...'. Now we understand what the 'but' meant. The 'but' meant that we should disregard the outcome and push ahead with this process of harmonising criminal justice, civil law, immigration, asylum and the rest of the home affairs field. No more are we even pretending to respect the verdict of the people. We are back in our own little world where we pretend that the voters do not exist and we continue with what we were doing anyway.
(PL) Madam President, because of the heavier security precautions in place in Strasbourg today, which is a highly exceptional situation that has never arisen before during a plenary session, I was unable to be present for the first part of the voting. May I therefore register my excuse for being absent during the roll call voting. The car that was supposed to bring me to the European Parliament was over half an hour late, and I would request that this excuse be placed on record.
Mr Rogalski, we covered this at the beginning: people who arrive during the proceedings will of course be excused.
Madam President, I am sure many people are interested in what I am going to say.
I really want to talk about the idea that we repeatedly go from one crisis to another crisis in the fisheries sector without really trying to tackle the fundamental problem. And the fundamental problem with the fisheries sector is actually the common fisheries policy, a policy based on Soviet-style central planning where quotas are allocated to various Member States.
Surely the time has come to rip apart this piece of Communist central planning and to move to a situation where we have property rights-based solutions.
Let us look at some of the most successful solutions to preserving fishing stocks: in New Zealand, for example, and in Iceland, where they are based on property rights and transferable property rights.
It is time to stop the EU thinking in terms of central planning and becoming an 'EUSSR'. Let us move to a free market-based economy.
(NL) The fact that this Parliament has come down like a ton of bricks on a perfectly reasonable decision by the Italian Government in the last few days is symptomatic of the suffocating atmosphere of left-wing political correctness in this institution. I can assure you, however, that the thoughts of the vast majority of the population of European countries are absolutely the reverse of what the majority of MEPs are evidently voting for. The launch of a fingerprinting system by the Italian Government as an impetus to tackling the enormous problems resulting from mass Roma immigration into the country definitely has the support of the vast majority of the people.
Besides, European interference in this dossier is unacceptable. I am surprised that the European Union does not throw open its own luxurious buildings to the Roma and its private schools to Roma children. The much-lauded 'human rights' evidently stop at the borders of the privileged domains of the eurocracy.
Madam President, I am realising that the Civil Liberties Committee of this Parliament is almost the last place where one expects to find any defence of civil liberties. We saw the beginning of a rather worrying streak of intolerance in that committee when Mr Buttiglione was opposed as a Commission nominee. We then saw the most draconian legislation pushed through under the pretext of anti-terror rules.
I cannot forget the Liberal Democrat leader Graham Watson's comment that Osama bin Laden had done more for the process of European integration than anyone since Jacques Delors! And now in the vote we have just had, we see this quite bizarre refusal even to consider the facts of the case.
I do not know whether the Italian Government is right when it claims that there are inaccuracies in this report. My own instincts are liberal on this. I do not like the idea of databases, I do not like the idea of finger-printing. But surely basic courtesy and basic fairness ought to have prompted us to allow the Government to invite a group from this Parliament to assess the facts of the case, before voting. Pushing ahead with the vote before even listening to all the facts confirms that, just as the Employment Committee is the last place to defend employment, just as the Committee on Fisheries is the last place to defend fisheries...
(The President cut off the speaker.)
(DE) Madam President, on behalf of the Austrian People's Party delegation, I should like to say that, naturally, we are all agreed that we should take every measure to improve the difficult situation of the Roma, not only in Italy but also elsewhere, and to deal with it wisely. However, we believe that, in the current situation, in which we do not have all the facts to hand, we should not adopt a resolution, because to do so would be to anticipate the facts.
(SK) I abstained from voting on the motion for a resolution on the situation in China after the earthquake and before the Olympic Games because the voting did not cover any amendments requiring the release of political prisoners, in particular the candidate for the Sakharov Prize. I should also like to take this opportunity to once again draw attention to the importance of freedom of expression which is the main prerequisite for the start of the democratisation process in China.
Press freedom is very important since it is independent media that provide information on the human rights situation in China without censorship. It is therefore essential for independent television stations such as NTDTV to be able to broadcast. This satellite television station broadcasts 24 hours a day in Chinese and English via satellites over Asia, Europe, Australia and North America. The French company Eutelsat, which facilitates NTDTV satellite broadcasts, suddenly discontinued these television broadcasts over Asia on 16 June 2008, clearly under pressure from the Chinese Communist Party.
In order to be successful, we must supplement the words of the resolution with actions. We call upon the leadership of the European Parliament to insist upon the resumption of these television broadcasts over Asia.
(DE) Madam President, this House has a strong tradition of human rights, of which we can be proud. This applies not least to our policies on China and Tibet. That is why I find it all the more regrettable that our resolution today does not live up to these requirements in any way. In an historic moment, it did not have the strength to raise what should have been raised in the run-up to the Olympic Games in China.
Therefore let me state categorically: our President, Mr Pöttering, has represented our human rights principles unequivocally over the last few months. German Federal Chancellor Angela Merkel has done the same, clearly and impressively. I should therefore like to call upon this House to return to the clear statements of its policy on China and Tibet in past years and decades and regard this resolution as a moment of weakness before the summer recess.
(LT) I would like to say a few words about the document, about China. I voted in favour of the document, but, much to my regret, many important amendments were rejected. Today we have stated that the situation in Tibet is normal, which is not true. We have refused to invite Tibet's spiritual leader to the General Affairs Council, and that is a very wrong decision; we were not even able to vote against those who practise Falun Gong. I therefore regret this and I do believe that these issues should be approached again as soon as possible.
Madam President, I want to say only that I and many in my group have been confused by the voting list because, following its suggestions, we have voted for some absurd positions. To invite the Dalai Lama - no, against. The situation in Tibet is not normal - no, we have voted that it is normal. Many of us have been confused. Of course, I tried to correct the situation, but the information was falsified and our list was highly incorrect.
(DE) Madam President, ladies and gentlemen, I do not believe that Mr Landsbergis has actually read the resolution that we have adopted with a two-thirds majority. If he had, he would know that we mention the insupportable situation in Tibet four times and call on the Chinese Government to respect human rights and cultural rights in Tibet. Mr Landsbergis, do not tell untruths. The vast majority of us - that is, the majority of this Parliament - have spoken up for human rights and for the cultural autonomy of Tibet.
(PL) Madam President, I would like to state my reasons for voting against this report. I feel that this report is actually - and I say this with deep conviction - one of the most controversial documents adopted by Parliament in recent times. I am convinced that the lack of any clear plan for how the EU will open up to the East, especially in the context of Ukraine's possible future accession, is an entirely valid reason for voting against the report. I shall pass over the fact that the preliminary draft of this report was totally muddled.
To conclude, a remark to you, Madam President: you have allowed two people to rise who were not down to speak. Please keep to the procedure.
The President can give the floor to whoever he or she chooses. I wanted to give the floor to Members who are effectively non-attached, but I am perfectly entitled to do so.
(NL) One of the reasons why I voted against the Brok report, diluted as it is by amendments, is its recommendation for a 'communication policy' that will in actual fact boil down to even more EU propaganda.
This is symptomatic of what is going fundamentally wrong in the European Union. Instead of taking account of the views of the electorate, the EU is attempting to change these views via propaganda. However, the referendum in Ireland has further demonstrated that this kind of social engineering produces the opposite effect. Consequently, the EU would do better to stop this and show respect for the opinions and complaints of Europeans instead of doing exactly the opposite.
(DE) Madam President, I voted in favour of the Brok report, as I believe that it is an important step in the right direction. I also endorse the communication policy it calls for. However, communication also involves truth and clarity. It is time we finally stated clearly that Croatia can and should join the EU within the current decade. The countries of South-East Europe have definite prospects of joining the EU in the next decade, but truth and clarity also require an acknowledgment that pushing ahead with the accession of Turkey would undermine the EU. We should therefore be honest with our partner, Turkey, and say at last that we shall have to find other ways of cooperating. Although the Brok report does not actually put it this way, this is the logical conclusion from its contents, which are as they should be.
(PL) Madam President, I am one of the authors of this report. May I say that the situation in Zimbabwe is like 'The Neverending Story'. The European Parliament is making its voice heard once again on this subject, and I am very pleased that we have managed to override political divisions and speak out so strongly and decisively on the scandalous situation that is taking place there. This is why I voted in favour of this report, which, after all, I helped to draft.
Madam President, I am very happy to speak on this motion because I actually voted in favour of it, like many colleagues in this House.
However, my request to parliamentarians and politicians across Europe is: Let us ensure that this is not just warm words, just to appease our conscience. Let us look at actions, not words. I refer, of course, to the Lisbon Summit, where we invited Mugabe, despite the sanctions.
I look, of course, to the Rome Summit on the food crisis and food security: we invited Robert Mugabe and his henchmen to shop in some of the most luxurious shops of Europe while his people were starving.
The time for warm words is over. It is all very well us feeling great about what we said, but we have got to put those words into action: we have got to impose these sanctions against the Mugabe regime. Let us stop being hypocritical, especially my Portuguese and my Italian friends.
Madam President, I voted in favour of this resolution and, like Mr Kamall, I have received an increasing number of letters over the last few years about the situation in Zimbabwe.
The people I represent across the East Midlands of the United Kingdom simply cannot understand how we can always state such strong opinions about Zimbabwe in this place, but allow Mr Mugabe into the continent to break bread with our leaders. There is something seriously wrong and seriously hypocritical about that; it devalues this institution and many others. So I hope that in the future we can sort this situation out, get rid of this awful man, and democracy can prosper in Zimbabwe.
Madam President, I wish to begin by apologising to all my colleagues in this House for holding up the next speaker. I forget his name, but I also hope he will stand up when he speaks and show some respect for this House.
We were promised that Galileo would not be a white elephant, but that we were looking for a role for it. If you look at all the other satellite systems - the Chinese and Russian satellite systems and the American GPS - people are asking why we need Galileo. It is quite clear, if you look at this system - the white elephant in the sky - that we are looking for more and more uses for it.
Now we are looking for a military dimension. Why do we need this military dimension? We clearly do not need it. It is based purely on envy of the Americans and 'me too' politics. Let us scrap this complete nonsense and let us save the taxpayers money, return it to the taxpayers and rely on much better technology.
(DE) Madam President, I am of the opinion that the way we are doing this is not consistent with the good reputation this House enjoys. It is unacceptable for the whole Chamber to be chatting when speakers rise to speak. I would exhort you, Madam President, to keep the Chamber quiet and to ensure that those who are not listening leave the room.
I completely agree with you, Mrs Klamt, but as you know, each time we ask the same thing, and each time we have the same problems.
in writing. - (FR) Based on the report by my British fellow Member Mrs Ludford, I voted in favour of the legislative resolution amending, at first reading of the codecision procedure, the proposal for a regulation of the European Parliament and of the Council amending the Common Consular Instructions on visas for diplomatic missions and consular posts in relation to the introduction of biometrics including provisions on the organisation of the reception and processing of visa applications. This proposal is aimed at creating the legal basis necessary for the Member States to identify the mandatory biometric identifiers - facial images and 10 fingerprints - of visa applicants and establishing a legal framework for the organisation of Member State consulates in order to implement the Visa Information System (VIS) together with the establishment of Common Application Centres. This would avoid all Member States having to supply their consulates with the equipment necessary to collect biometric data. I support most of the amendments, particularly those on the representation of one Member State by another, security measures regarding external service providers and information campaigns.
The objectives of this proposal for a regulation are the organisation of the reception and processing of visa applications in relation to the introduction of biometrics in the Visa Information System (VIS) at EU level, providing, firstly, for the obligation to provide biometric data to be stored in the VIS and the standards for doing so and, secondly, the provisions on the organisation of the reception of visa applications.
This proposal, which is part of the communitarisation of border management (Schengen Area), will put in place the collection of 'biometric identifiers' (photographs and fingerprints) of visa applicants, a measure which is questionable to say the least, and one where a range of questions remain unanswered, namely regarding: its effectiveness, protection of this personal data, the objectives and criteria for collecting data, the standards governing the content of VIS files, access rights (namely, in the framework of agreements between the EU and various countries on the exchange of information), and finally, safeguarding citizens' rights, freedoms and guarantees.
We disagree with the communitarisation of justice and home affairs and the creation of surveillance and control structures and instruments at EU level, promoting securitarian policies.
Hence our vote against.
in writing. - (RO) I hope the vote I have given today will facilitate the negotiations with the United States on visa waiver and that, soon, all the Member States citizens will be able to travel freely and receive the same treatment.
It is imperative that one of the subjects negotiated by the French presidency refer to the criteria for granting United States visa to all the European Community citizens.
in writing. - The agreement on fishing between the EU and Mauritania is definitely important for both parties.
Through this agreement, fishermen from the Mediterranean are able to exercise their trade elsewhere, as the Mediterranean is being over-fished. The recent tuna issue is just the beginning. I am aware that two fishing companies from Malta have used this agreement to fish in the Atlantic. This came to my knowledge when I was on an official EP delegation to Mauritania and the delegation was informed by the President that all endeavours to find a solution to that agreement had thus far failed.
It was at this point that I asked to speak to the President in private. I asked if he had ever discussed the issue with the Commissioner Dr. Joe Borg, who is the Maltese Commissioner. The President informed me that he had not talked to him but that I was free to do so myself if I wished. I took it upon myself to immediately contact Dr. Borg who, after assessing the file, gave me a synopsis of the issues at stake. I brought this to the attention of the President, also informing him of the desire of the Commissioner to restart the discussions.
in writing. - (PL) The European Union is once more usurping the right to be a separate state. I think that the conclusion of international agreements is the domain of a state, not of a regional, international organisation like the European Union, so I have voted against this report.
The Dutch Labour Party delegation has voted in favour of the agreement with Mauritania, not because it is a good agreement, but because it represents a small improvement in the existing situation (reduced catches).
On the whole, we oppose such agreements, as they deprive developing countries of their sources of food and income. In the case of Mauritania, it is even more distressing that development funds are being used to support the interest of fisheries. This is a disgrace!
in writing. - (SV) We abstained in the vote today on the partnership agreement on fishing between the EU and Mauritania. We were faced with two undesirable alternatives, either a shorter agreement with higher fish quotas or a longer agreement with lower fish quotas. Unfortunately there was no option to vote for a termination of the agreement.
We moderates are against fishing agreements with African states. The report contained very minor improvements compared with the present agreement, but also retrograde elements such as an extension of the period of validity.
Faced with a choice between these undesirable alternatives, we abstained in the vote.
I welcome the continuation of the fisheries agreement with Mauritania, although it is appropriate to point out that the negotiation process was not always conducted in the most open and transparent fashion.
The Member States were not sufficiently consulted during the negotiation period, resulting in a protocol under which fishing opportunities have fallen considerably while financial compensation is held at virtually the same level. Key technical aspects affecting the main fleets have not been resolved; on the contrary, new restrictions such as an additional biological recovery period have been imposed, without much scientific rigour.
Despite this, Portugal has taken a reasonable stance as far as its fishing opportunities in these fishing grounds are concerned, namely 886 GT annually for Category 1 (Vessels fishing for crustaceans other than spiny lobster and crab), gaining a licence in Category 5 (Cephalopods) and retaining 300 GT for spiny lobster.
Based on this information, I believe this is a positive agreement for my country and I vote in favour.
in writing. - (FR) I voted in favour of the legislative resolution of the European Parliament of 10 July 2008 on the proposal for a Council Regulation instituting a temporary specific action aiming to promote the restructuring of the European Union fishing fleets affected by the economic crisis. One of the main challenges facing the EU fisheries sector remains, in many cases, the structural imbalance between fleet capacity and the resources available. The overcapacity of the EU fleet was estimated a few years ago at around 40%. This overcapacity, combined with the depletion of fishing stocks by decades of overfishing, means that the sector is struggling to withstand external economic pressures such as the sudden rise in fuel prices. I wish that a Community instrument annualising the increase in oil prices had been envisaged so that the internal market had time to react to rising cost prices. I welcome the actions of the French Agriculture and Fisheries Minister, Michel Barnier, who worked hard to achieve this result. Thanks to him, immediate support measures were obtained.
in writing. - (PT) The fisheries sector has been one of the sectors that has suffered most from the current energy crisis.
The dizzying rise in fuel prices together with the reduction of the fishing effort introduced by the CFP and the stagnation of first sale fish prices have placed shipowners and fishermen in delicate positions.
This therefore justifies this proposal for an urgent Council Regulation seeking to ensure that the EU's fleet adapts to the current economic situation dictated by the energy crisis.
As a matter of fact, this proposal follows a Commission Communication in which the problems and constraints facing the fisheries sector appear to be diagnosed correctly, as well as the necessary measures to alleviate the current crisis.
Although I consider the initiative behind the presentation of this Regulation positive, I believe that it is somewhat less than could have been expected after reading the aforementioned Communication.
The temporary cessation of fishing activities mentioned in Article 6, with the obligation of inclusion in fleet restructuring plans, the non-inclusion of engines in Article 7, all of Article 9, and Article 12(3), which merely defends the interests of trawl fisheries, seem less successful points in this proposal.
Notwithstanding the above, and given the great difficulties the fisheries sector is experiencing at European level, this document deserves my vote in favour.
in writing. - (PT) As we explained in a speech during yesterday's debate, the reasons for our vote against this proposal for a regulation are fundamental ones. If there could be any doubts as to their justness, it would have been enough to follow the European Commission's speeches to dispel them.
The problem for the European Commission is overcapacity and the target and solution is the 'restructuring of fleets'. What about the socio-economic crisis? What about the rising fuel prices (diesel and especially petrol)? What about the first sale fish price? For the Commission, it is quite simple: 'if there is further reduction of capacity by some Member States, this will benefit other Member States, because if there is a reduction of capacity with a consequent reduction of effort, there would be more resources and more market opportunities.'
Hence the suggestion of about EUR 1.6 billion (!) just for vessel decommissioning.
'Simple' - if the disease does not kill the fisheries sector, the 'cure' will.
There is no funding to help the sector face increased production costs and to safeguard wages. However, EUR 1.6 billion is being proposed for permanent, partial or 'temporary' cessation of fishing activities.
The Portuguese Government is following this maxim and is, for the record, allocating about EUR 8.2 million for the decommissioning of 27 vessels in 2008.
in writing. - The negative impact of the current oil and fuel prices affects all EU citizens. This 'supposed rescue' package will do little to ensure a sustainable fishing industry. Although I support capacity reduction - currently some Community fisheries are at least 40% over capacity - I do not think this proposal will achieve the changes required to achieve a sustainable EU fishing sector. With 80% of EU stocks at worrying levels we need real capacity reduction, not renewed boat building at the taxpayers' expense.
in writing. - (RO) The situation of the Roma population is brought into discussion again at an extremely important moment, when specific events prove that there are still considerable deficiencies at the level of national and European policies in this field and that the need to monitor and consolidate them is obvious.
I think the result of the debate and resolution regarding the fingerprinting of Roma people in Italy should be based on two key conclusions. First of all, it is essential that the national measures regarding the Roma people be oriented toward social integration and the creation of a framework of rights and responsibilities for these citizens. Nevertheless, such rights and responsibilities should comply with the EU fundamental principles of non-discrimination, as well as respect for fundamental freedoms and human dignity. The rights of minors, regardless of their ethnical membership, should be ensured with priority. This approach has been used in Romania and should be expanded to the situation in the other Member States as well.
Secondly, taking into consideration the cultural particularities of the Roma people, the solution for its integration should be found at European level by drafting a coherent and comprehensive strategy. In addition to guaranteeing the fundamental rights, this strategy should also promote access to education, especially to education for tolerance in the context of the 2008 Year of Intercultural Dialogue.
I voted against the resolution of the European Parliament asking Italy to stop the census of the Roma on the basis of ethnicity, because this seems premature and I regret the fact that Parliament did not vote in favour of the motion for postponement until September 2008 tabled by my political group, the Group of the European People's Party (Christian Democrats) and European Democrats. Let us be clear on this: I am of course in favour of the ban on fingerprinting the Roma population, including minors, and using the fingerprints collected, since this would clearly constitute an act of direct discrimination based on race and ethnic origin, prohibited by Article 14 of the European Convention on Human Rights and Fundamental Freedoms, and would also represent an act of discrimination. Nevertheless, I was swayed by the arguments of the Vice-President of the European Commission, my friend Jacques Barrot, since he clearly said that the Commission was closely watching the situation with complete transparency to ensure that Community law was enforced. In all good conscience, I have decided that we should wait for the various responses expected from the Italian Government before taking political initiatives such as the resolution adopted, which could be open to misinterpretation by European citizens.
I am voting in favour of this resolution although I hope that it is not exploited for party-political purposes. The Roma issue is neither a right-wing nor a left-wing issue but simply a serious and unsolved problem requiring urgent action, and that has been put off for too long. We are for a culture of integration and we therefore need to invest in practical efforts and commitments.
The measure under discussion in our Government, despite Minister Maroni's ambiguous reassurances, should be reduced to the bare essentials: the problem with this measure is not identification in itself, but the fact that it aims to use an ethnic criterion and a highly discriminatory practice (fingerprinting), especially in relation to minors. We are not alone in highlighting these abuses: there have been loud protests from large parts of the Catholic Church, and both lay and Catholic voluntary associations and organisations. The national President of Unicef has also firmly rejected the substance of this decree. I hope that this vote, which in practical terms condemns Italy, teaches the Government a lesson: that it must abandon the mistaken path that it has taken.
in writing. - British Conservative MEPs have voted against this resolution as the issue the text deals with is one which is wholly a matter for internal affairs of one Member State and thus has no bearing at an EU level.
in writing. - Just substitute 'Jew' for 'Roma' and we know where this proposal is coming from and where, unless it is vigorously opposed, it will go.
We view the increasing and unacceptable climate of racism and xenophobia in Europe with concern, in particular when this is spurred on by neoliberal policies that exacerbate rather than provide answers to the needs and problems that lead to increased insecurity and worse living conditions for workers and populations.
The measures that were recently adopted in Italy, where on 21 May a 'state of emergency in relation to the nomad settlements in the regions of Campania, Lazio and Lombardy' was declared for a one-year period, are an example of these dangerous and unacceptable measures that promote discrimination, segregation and the 'criminalisation' of citizens and populations, violating their rights, freedoms and guarantees - their most basic human rights.
This increases situations of poverty, exclusion and social disintegration and consequently gives rise to marginalisation and ghettoisation, illiteracy and incorporation into the informal economy, and encourages many citizens of Roma origin not to participate in society.
On the contrary, and as is pointed out, the best way to protect the rights of the Roma is to guarantee access to education, housing and healthcare, employment and social security in the framework of inclusion and integration policies.
in writing. - (SV) Discrimination against the Roma is a serious problem which must be countered in every Member State in Europe. Every European citizen has the same rights irrespective of nationality, ethnic origin, religion or sex. It is the foundation of the successes and development of the European Union and is a principle which we have a common duty to uphold.
This raises demands for access to education and healthcare as well as the right to respect for integrity and personal dignity. The situation which characterises the treatment of the Roma in Italy today has to be seen within this perspective. The EU has a responsibility to ensure that the fundamental rights of people are upheld in every country.
However, it also raises demands for people, regardless of origin, to be integrated into the society in which they live, with the requirements of equal treatment which that involves, formulated without discrimination, on equal terms for all citizens. This is important in the fight against people trafficking, prostitution and social exclusion. Neither adults nor children must be allowed to fall through the net of this responsibility.
It is against this background that we did not feel able to support any of the resolutions which Parliament has debated today.
in writing. - (RO) I voted in favour of this resolution and I welcome the fact that the European Parliament makes a stand against this discriminatory and illegal action from the point of view of the European human rights legislation.
Nevertheless, I call attention to the fact that a mere resolution will not solve the basic problem, since this legislative act is of a non-binding nature. For this reason, I think we should request the European Commission to take action against Italy in order to make it give up its discriminatory policy against the people of Roma origin.
The fingerprinting measure is not in compliance either with the European legislation or with any other instrument guaranteeing human rights in Europe. At the European Community level, there is Directive 380 of 28 April 2008, which provides for the obligation to fingerprint the citizens of third countries, as of the age of 6 years. Nevertheless, I emphasize the fact that it refers to third countries, which do not belong to the European Union area. Moreover, the Directive 2004/38/EC guarantees the free movement of any Member State citizens, consequently ethnicity could not represent the basis for a legislative measure under any circumstance.
in writing. - Italy's actions fly in the face of every call from the European Parliament for a coherent EU policy on Roma integration. Roma are one of the main targets of racism and discrimination. The Italian Government is trying to condone and institutionalise such racism and discrimination. Italian authorities must refrain from fingerprinting Roma and I voted in favour of the resolution.
in writing. - I voted in favour of postponement of the vote on this sensitive report, believing that it would be more appropriate to wait until all of the information requested by the Commission from the Italian Government was available to us.
While the House voted to reject such a postponement, I abstained in the final vote, not wishing to support the resolution without all the facts being available to use and having some concerns about part of the text, while also wishing to acknowledge that any heavy-handed actions by the authorities targeting one specific group in society cannot be condoned.
in writing. - The treatment of Roma people in Italy should be a wake up call to the fact that minorities in Europe are being treated in an inhuman, discriminatory and degrading manner by a populist right-wing government. Finger printing of children is plainly wrong. This echoes a time past and should have no place in modern-day Europe. I call on all governments to condemn the Italian Government and to act quickly to protect Roma children in Italy.
in writing. - (RO) I believe the Italian Government's decision to fingerprint citizens of Roma origin and, in particular, children, seriously infringes the fundamental rights of the European citizens.
Fingerprinting a child at an early age could mark him/her for life. The fingerprinting of children less than 14 years of age is done based on a form used in criminal investigations, which infringes the fundamental rights of the citizens.
I did not agree with postponing the vote on the resolution because the situation is urgent and the fingerprinting of children must stop. One cannot start from the presumption of guilt of some children and the treatment of children of Roma origin, used today in Italy, is unacceptable.
We request the Italian Government to stop the fingerprinting actions for minors of Roma origin in Italy.
The Union should give an example as regards the respect for the fundamental rights and, for this reason, the Commission should investigate the situation in Italy and request the Italian Government to stop the fingerprinting of children of Roma origin immediately.
This is why I voted in favour of the European Parliament resolution to stop the fingerprinting of people of Roma origin and, especially, of the Roma children, in the larger framework of "Creating a database with the fingerprints of people of Roma origin in Italy”.
As coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats in the Committee on Civil Liberties, Justice and Home Affairs, I should like to give an explanation of vote on my own behalf and that of my group colleagues. All groups are united in the fight against racism and against every form of ethnic discrimination, and in promoting human rights. There is no question but that the PPE-DE Group shares the desire to see light shed on the events in Italy.
In the resolution, we refer mainly to press reports and to documents and testimonies from a range of organisations and individuals. Most Members were unable to form an idea of the situation using their own resources.
The Italian authorities have invited representatives of Parliament to travel to Italy to find out more, and have also offered to provide further information. The Commissioner responsible, Jacques Barrot, has promised to present an informative report by the end of July, and our group was keen to wait for this. Our aim was, and still is, to clarify the facts properly first of all. That is why we wanted to postpone voting on the resolution until the September part-session. Unfortunately, our motion was rejected, along with a series of amendments that had been tabled, which is why we voted as we did.
The PPE-DE Group continues to hold the view that a thorough investigation would have been more worthwhile than this resolution, which was adopted in haste. Our opponents were aiming only to hit the headlines and did the people concerned a disservice in the process.
in writing. - The decision on whether to attend the Olympic opening ceremony is one that I believe should be approached collectively. It is not one that is necessarily shared by all my Socialist colleagues. Nevertheless, on that basis I see no good reason to boycott the ceremony or the Games. Even the Dalai Lama supports that position.
Equally the proposal to invite the Dalai Lama to the General Affairs Council is absurd to anyone who is not deliberately trying to undermine the EU-China relationship. As for discrimination against groups in China, such as trade unionists, there is rightly cause for concern, but criticism coming from those who want to stigmatise Italy's Roma community is a little rich. 'Remove the plank from your own eye before the mote from your neighbour's.'
in writing. - (FR) I am delighted with the adoption of this joint resolution on the situation in China. It is important to continue putting pressure on China before the Olympic Games take place in less than a month.
We cannot close our eyes to the serious human rights violations that exist, in contradiction with the pledges made by China itself. The European Parliament has a responsibility to remind China of the public promises it made. It is also important to mention minority rights, the rule of law and the still frequent use of the death penalty.
Finally, I wish that some of the more stringent amendments against China had been adopted; I am thinking particularly of petitions to release dissidents and human rights campaigners such as Hu Jia and his wife Zeng Jinyan, reference to the situation in Tibet, which is far from being resolved, and the disproportionate and non-transparent sentences given to demonstrators following the demonstrations this spring.
in writing. - (PL) I abstained from the vote on the resolution on the situation in China after the earthquake and before the Olympic Games. I did so because Parliament rejected the amendments that raised questions concerning the observance of human rights in China. As a result the resolution has an overtone that differs from that intended by the initiators of this debate. Why did Parliament not pass this resolution before the recent EURO 2008 European Football Championships? The reason is that there are no problems with human rights observance in Austria and Switzerland. Pointing out the problems in this area to China is not an anti-Chinese action, just an expectation that the minimum standards engendered by our civilisation will be maintained.
in writing. - I voted in favour of amendment 19 because I strongly believe that inviting the Dalai Lama to a General Affairs Council meeting to present his assessment of the situation in Tibet, and explain to the 27 Foreign Affairs Ministers the middle-way approach and his concept of genuine autonomy that should be implemented for all Tibetans within China, is to be highly recommended.
in writing. - (FI) In the resolution on the situation in China I voted for the amendment proposed by the Greens because the degree of incompatibility between the situation in China now, in the run-up to the Olympics, and the promises and public commitments they gave at the time to improve both human rights and the situation in Tibet is just as is stated in Amendment 15.
I attach special importance to the demand set out in Amendment 16 that tangible results must be achieved by negotiation between the Dalai-Lama and Chinese representatives before the Olympics commence. The concern expressed in Amendments 11 and 12 about events in Lhasa also merit observation.
The call made in Amendment 20 for the Union and its Member States to take measures with regard to China is most well-founded. I would not rule out a full boycott of the Olympics. President Pöttering's decision was sensible and humane. We cannot allow China, once and for all, in the name of the Olympic ideal and our values, to continue to use conjuring tricks to build an Olympic stage.
in writing. - The way the Chinese dealt with the aftermath of the earthquake in Southwest China was an example of the progress the country has made in recent years. Nevertheless, there is still a need for further progress on human rights in the country. It is only through engaging both sides in constructive dialogue that tangible progress on this issue can be made. The Olympics was hailed as a prime opportunity to add weight to this dialogue and encourage improvements in human rights and freedoms. I would therefore stress that China must intensify its efforts to deliver on promises publicly made to the International Olympic Commission to improve human and democratic rights. I voted in favour of the resolution.
in writing. - (RO) As a member of the Delegation for relations with the People's Republic of China, I hope that, by the vote given today, we shall convince the Chinese authorities to comply with their own public commitments regarding human rights, minority rights, democracy and the rule of law.
I encourage the Chinese authorities to take urgent actions in order to improve the human rights situation by pardoning all imprisoned political prisoners and human rights militants, including those imprisoned in Tibet following the protests of March 2008.
in writing. - (SV) We Swedish Social Democrats abstained in the vote on the Brok report. We want to clarify our position on the future enlargement of the EU in this explanation of vote.
We think that the Copenhagen criteria are the only requirements which can be imposed on candidate countries negotiating for EU membership. We are in favour of the continued enlargement of the EU and consider it to be one of the great issues for the future of the Union. We also consider that the negotiations with Turkey must continue and that the country must be assessed against the same objective criteria as other candidate countries.
in writing. - (PL) Madam President, Mr Brok's report underscores the desire to improve our relationships with the East, and that is why I supported it. I think, though, that this report is not very expressive, and that it lacks the clear plan for the opening up of the European Union to the East that we were hoping for. We expected a better drafted document from the former Chair of the Committee on Foreign Affairs.
in writing. - (RO) Mr. President, appreciating the complexity and punctual usefulness of the Commission's 2007 enlargement strategy paper, we consider that, in the new context determined by the Irish people's vote, at least the internal dimension of the enlargement strategy should become the subject of more applied debates again. The Union's capacity to accomplish the objectives of its policies and achieve a functional regional cooperation, especially in the countries of South-Eastern Europe, depends on the manner in which the intra-Community relations shall settle.
I would like to emphasize the fact that any negotiation formula introducing differentiated treatments for another Member State, no matter the reasons invoked, will initiate a "chain of weaknesses” and I do not believe such an approach could bring benefits in the long term. The success of our future actions depends on the manner in which we will know to explain to the public opinion the direct impact and long-term advantages of enlargement. I could even say that we should look at the Irish vote from a constructive perspective: this vote is the proof of the fact that we have not always known to be open partners of the simple citizen, who is rather the subject of efficient political practices than the defender of ideas and visionary concepts.
I voted in favour of the Brok report on the strategy for future enlargements of the EU in order to reaffirm my belief that no further enlargement will be possible without a new treaty allowing the Union to work with 27 Member States or more, accompanied by an adequate financial framework.
Madam President, ladies and gentlemen, I understand from Mr Brok's report on enlargement that any new accession can succeed only if, and I quote, 'there is clear and long-lasting public support'.
This sentence seems completely hypocritical, coming just days after the scornful reaction of the Eurocracy to the clear 'no' of the Irish to the Lisbon Treaty, which simply echoes the French and Dutch 'no' of 2005. It also follows the replacement, in the French Constitution, of the compulsory referendum on EU accession by a pseudo-referendum based on 'popular initiative', which in actual fact depends on the goodwill of the French Assembly and Senate.
Admittedly, Mr Brok, in the knowledge that the vast majority of Europeans are opposed to Turkey joining the EU, does not even mention public consultation by referendum. To win the support he describes, he simply proposes good old propaganda for a public considered ignorant or even simple-minded.
If Mr Brok and his European and national counterparts fear - or despise - the public so much, they should at least have the decency to stop seeking its approval. European democracy would certainly be all the stronger for it.
in writing. - I welcome Mr Brok's report on the Commission's 2007 enlargement strategy paper. The EU must continue to be seen to uphold promises it has previously made on enlargement. Indeed, strict and fair conditionality must be applied to all candidates and potential candidates to whom we make these promises. I believe the report adequately deals with these issues and I voted in favour of Mr Brok's report.
in writing. - (EL) The resolution is an outrageous distortion of the reality experienced by the peoples of the old and the new countries of the Union, presenting the deepening and enlargement of the Union as being to their advantage, when the exact opposite is true. The plans proposed for the new enlargement aim at greater exploitation and manipulation of the peoples of the accession countries, which are already in a dire situation, and a further escalation in the pillage of those countries by European capital. In particular, the process of enlargement to the Western Balkans is accompanied by a huge operation of subjugating and humiliating the peoples of those countries. A typical example is the insistence on full cooperation with the International Criminal Tribunal for the Former Yugoslavia, the pseudo-court that was set up by the American and European imperialist bullies to try the victims of their wars and crimes in the area, and that was used to destroy the former President, Slobodan Milošević. The peoples are also particularly at risk from the fact that the enlargement process continues to rely on a change of borders and the creation of protectorates for the imperialists, such as the protectorate of Kosovo, which will lead to a new cycle of imperialist antagonisms and clashes, with the peoples of the area as the victims.
We, the MEPs of the Communist Party of Greece, are therefore voting against the resolution, reaffirming our position against the imperialist EU and its enlargement.
in writing. - British Conservatives have always been and remain strong supporters of EU enlargement, as it provides a larger single market and a looser and more flexible Europe of nation states.
However, this report includes elements we are unable to support. We do not believe in Europe as a 'political integration project'. In addition, we disagree with the main aspects of Paragraph 19, which calls for 'an area based on common policies' in fields such as justice, security, migration and visa-free movement and education, which British Conservatives cannot support. Also, we are unhappy with Paragraph 6, which states: 'developing an area of freedom, security and justice, of fully maintaining and building on its acquis communautaire and of upholding fundamental rights and freedoms, as laid down in the Charter of Fundamental Rights of the European Union'.
Our concerns about these and other parts of the report in no sense diminish our support for further enlargement of the EU, should applicant states meet the Copenhagen criteria.
For the reasons set out above, we have decided to abstain on this report.
Mr President, it is a good thing that Europe is making its voice heard in this part of Africa which is once again at risk of becoming a theatre for virulent conflict, after the farce of a presidential campaign we witnessed a few days ago.
The G8 has also taken a very clear stance, not through the introduction of sanctions, which would have damaged the civilian population in particular, but with 'financial measures' that relate especially to companies, banks and personalities of the regime in power since 1980. The situation that has come about is unacceptable, with elections taking place in inappropriate conditions and amid systematic violence. I also hope that our Community diplomacy will move to support the African Union's proposal asking for a government of national unity to overcome this difficult crisis.
in writing. - (PL) Madam President, I supported today's resolution because I think that we must be tough on violence in Zimbabwe, increase sanctions and call for recognition of the Mugabe regime to be withdrawn. The campaign of violence aimed at the political opposition and financed by the state has ruled out the possibility of holding a free second round in the presidential elections.
in writing. - (FR) Like people all over the world, Zimbabweans want peace, democracy and prosperity.
Under Robert Mugabe, they have none of this. A former liberator of the country, he is now its torturer. Today, Parliament is sending out a clear message: it no longer wants Mugabe and his regime. The people of Zimbabwe have decided this. The EU must bring all of its weight to bear in order to help Zimbabweans and Africans find a solution to the crisis.
The priority is to put an end to the violence. Only a dialogue open to all members of Zimbabwean society will allow a transitional regime to be established, with a clear mandate for the organisation of free and transparent elections monitored by the international community.
However, Robert Mugabe will not come to the negotiating table unless forced to do so. This is why we must strengthen our arsenal of sanctions against the regime.
Finally, we need to plan now for the reconstruction of a future Zimbabwe: I welcome the Commission's proposal to release EUR 250 million in emergency funding as soon as Zimbabwe has a legitimate and credible government.
I voted in favour of the motion for a European Parliament resolution on the situation in Zimbabwe, condemning the Mugabe regime.
The government's campaign of violence against the opposition, the successive violations of human rights and disregard for democratic principles are unacceptable. The civilised world must condemn, without hesitation, what is going on in Zimbabwe. The political persecution, gratuitous violence, hunger, suffering and the deaths of many citizens are Mugabe's recent 'work', which need to go down in the annals of history. The people of Zimbabwe deserve a better lot. I believe that the action of the international community is crucial to resolving the current humanitarian crisis. The European Union must set the example.
in writing. - (PL) I voted in favour of the resolution on Zimbabwe. What Robert Mugabe is doing is unacceptable. I do not call him President because what recently went on in Zimbabwe cannot be called an election. I agree with one of the Namibian politicians who said that, besides the traditional diseases that Africa has to grapple with - like malaria, tuberculosis and AIDS - the most dangerous disease today, the one that needs to be tackled with the greatest urgency, is Mugabeism. Mugabe has become an enemy of his own people. It is very frustrating when time turns a man who fought for freedom and independence into a harmful despot. I hope Africans will open their eyes and understand that people like Mugabe are bad for Africa as a whole.
in writing. - (FI) Madam President, I voted for the resolution on the situation in Zimbabwe because on 27 July President Mugabe's reign of terror once again openly made a mockery of the views of the international community, justice and democracy. There can be no dispute that the presidential elections in Zimbabwe were illegitimate, and the violence, murders, arrests and harassment of the opposition within the country are a particularly savage aspect of the absence of justice.
As the resolution states, Zimbabwe very much needs a mediation process which includes various parties from the international community and Africa. The parties to the dialogue must achieve sustainable outcomes for Zimbabwe and this will be possible only if the whole international community and its extensive democratic powers take part. The people of Zimbabwe have a deep-seated longing for democracy.
The situation in Zimbabwe is a matter for the whole of the international community and the community of African states and it is absolutely imperative that we recognise Mugabe's tyranny. China and Libya do not unfortunately share the view of the international community on this matter.
The EU must support and encourage those African states which are seeking to boycott Zimbabwe in relations with Africa. By contrast, South Africa's political and economic support for Mugabe's rule and the expulsion of Zimbabwean refugees from South Africa are contrary to our shared values. I also wished to lend my support to the idea set out in the resolution that this dispute may and should have negative consequences for relations between the EU and South Africa.
in writing. - I voted for the resolution today and hope that Council will follow it up with strong concerted action. I also hope that the changing attitudes that we are seeing amongst African leaders will also mean that we do not have to suffer the humiliating sight of Mr. Mugabe attending international meetings on EU territory. Mugabe's current power has been gained through the blood and suffering of his people. Our Government's should not be compounding that by forcibly returning people to Zimbabwe. Not only can they find themselves in physical danger there but they can also add to the instability of the situation and pressure on diminishing resources. Giving these people a legal migration status and allowing them to work would be the one guaranteed positive measure our Governments can offer: it would also mean that, when return is possible, people are going back with active skills and potential financial resources which will help grass-roots development. Indeed, Governments should be adopting such a policy towards those who cannot return to other countries which are in conflict. The people of Zimbabwe need our support in every way possible.
in writing. - The situation in Zimbabwe is cause for concern. I join my colleagues in condemning the Zanu-PF party's behaviour throughout the elections and would also stress that the elections of 27 June cannot be regarded as legitimate. Fresh elections should be organised that respect democratic norms. The suggestion of reaching an agreement on a transitional administration in the country is worth investigating as a way of getting out of the current democratic impasse Zimbabwe currently finds itself in. I voted in favour of the resolution.
in writing. - I deplore the situation in Zimbabwe and call on all MEPs, the Commission, Council and all national governments to condemn Mugabe and seek a way through this crisis. I welcome the statement by the G8 where they refuse to accept the legitimacy of any government that does not reflect the will of the Zimbabwean people.
in writing. - (FR) I voted in favour of the own-initiative report by my German colleague Mr von Wogau on space and security. The time has come for a common approach to defend European interests in space. It is becoming increasingly obvious each day that we need space assets in order that the political and diplomatic activities of the European Union may be based on independent, reliable and complete information in support of its policies for conflict prevention, crisis management operations and global security (especially the monitoring of proliferation of weapons of mass destruction and their means of transportation), verification of respect for international treaties, monitoring of the transnational smuggling of light weapons and small arms, the protection of critical infrastructure and of the EU's borders, and civil protection in the event of natural and man-made disasters and crises. Galileo is, in this regard, a cornerstone of the EU's role in space. This approach should go hand in hand with European defence and with support for the European defence industry, particularly in the aerospace sector.
in writing. - The European Union must develop its own space capabilities. We are against the weaponisation of space but do recognise that, while the US refuses to cooperate closely with the Union for the joint use of satellite facilities during times of peace and war, we have no alternative but to try to deploy our own system in Europe.
The development of Europe's common foreign and security policy and Europe's security and defence capabilities requires a space dimension. Mr von Wogau - the Chairman of our Subcommittee on Security and Defence - has done Parliament and Europe a service with this report, which we should follow up subsequently.
It would be difficult to be any clearer.
In its own-initiative report on 'Space and security', the majority of the EP rejected our proposals that:
emphasised that the use of space must serve exclusively non-military purposes, rejecting any direct or indirect military use;
and underlined that Galileo is an exclusively non-military project;
At the same time, it approved, among other dangerous measures:
the necessity of Galileo for autonomous ESDP operations and for the Common Foreign and Security Policy (CFSP);
the development of a common concept for geospatial intelligence policy, creating conditions for involvement of the EUSC in the planning for each ESDP operation requiring space-based observation and space-based intelligence;
that the EU explore the possibility of a financial contribution to the EUSC from the EU budget in order to provide sufficient funds to meet the increasing needs of ESDP operations;
the possibility of funding future European satellite telecommunications systems supporting ESDP operation from the EU budget.
In other words, the militarisation of the Galileo project and the increasing use of the Community budget for military ends. Hence our vote against.
in writing. - (SV) I voted against the report because I believe that space should only be used for peaceful purposes. The report went much too far.
in writing. - I generally welcome Mr Von Wogau's report on space security. I support the rapporteur's stipulation that space should not become weaponised. The development of voluntary instruments which could enhance space security is a positive step in ensuring a responsible space policy. The Community budgets from which the ESDP is funded are currently intergovernmental; consequently I feel it would be inappropriate to prejudge such spending in the report. These views are reflected in my vote.
in writing. - (EL) The use of space is essential to the effectiveness of the EU's imperialist interventions. This is the conclusion of the report adopted by the European Parliament on space and the security of the EU. The report underlines the necessity of using space for 'EU Member States' deployments under UN, NATO and other similar organisations. It calls for rapid development of the EGNOS and Galileo programmes, full development of the EU Satellite Centre, and the coordination, through the European Space Agency, of the satellite communication systems of the EU Member States, for the purposes of espionage and surveillance, in order to provide 'independent, reliable and complete information in support of its policies for conflict prevention policies, crisis management operations ...'
The EU budget is already allocating an astronomical EUR 5.25 billion for these purposes, for the period 2007-2013 alone. This fact, as well as the decision to speed up the Galileo programme, shows that the EU intends to integrate the use of space into the strategic resources and capabilities for promoting the Common Foreign and Security Policy and the European Security and Defence Policy - in other words, the mechanism for the EU's imperialist interventions around the world.
In the light of all this, the report's appeal for 'non-militarisation' of space - typical proof of the outrageous duplicity of imperialist political mouthpieces - is the utmost hypocrisy.
in writing. - The European Parliamentary Labour Party welcomes this Parliamentary report, and in particular we support the development of an EU Code of Conduct for activities in space, along with the development of voluntary instruments which could enhance space security.
We are, however, concerned not to prejudge decisions about the future EU budget; ESDP activities are funded from the community budgets, which are currently inter-governmental. For this reason we voted against two amendments which suggested this in relation to space-related ESDP activities.
That concludes the explanations of vote.